Case 7:17-cv-08943-CS-JCM Document 658-1 Filed 10/02/20 Page 1 of 2




                     EXHIBIT A
 Case 7:17-cv-08943-CS-JCM Document 658-1 Filed 10/02/20 Page 2 of 2



                                                                        RESOLUTION
                                                            Authorize Action Involving
                                                   Legal proceeding NAACP v. ERCSD

WHEREAS, in decision dated May 26, 2020, Judge Cathy Seibel of the US District Court
for the Southern District of New York ordered the Board to propose a remedial plan for
District elections which would establish nine voting districts; and,

WHEREAS, on June 25, 2020, the District proposed a remedial plan based on the plan
developed by Plaintiffs’ expert witness that Plaintiffs advanced at trial; and,

WHEREAS, on July 27, 2020, Plaintiffs rejected the District’s proposal, and proposed an
alternative plan to the Court, to which the District responded pursuant to court order;
and,

WHEREAS, the Board negotiated with Plaintiffs, through counsel, and reached a
mutually agreeable ward map to be proposed to the Court by the October 2, 2020; and,

WHEREAS, the Board of Education has met, including with counsel, on issues and
considerations related to the remedial plan:

NOW THEREFORE, BASED ON THE FOREGOING, the BOARD HEREBY
AUTHORIZES COUNSEL TO:

   1) File papers with the Court on or before October 2, 2020, which preserve all rights
      of appeal and review for the District;
   2) Submit a proposed ward plan showing nine wards developed in cooperation with
      Plaintiffs, and in all other respects reflecting the plan proposed by the District in
      its June 25, 2020 submission (ECF 583), which meets the requirements set forth
      in the District Court decision; and
   3) In its filing to the District Court, again request postponement of implementation of
      any remedial plan for District elections until release of 2020 census data in order
      to allow for consideration of the proposed ward plan in light of updated
      demographic/census data.
   4) Take necessary steps to implement the provisions of this resolution.


Motion made by:       Mr. Grossman

Seconded by:          Mr. Trieger

VOTE:

AYES:    7
NAYS:    0

Regular Board Meeting – September 29, 2020
